IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-92-413-CR


ALVIN BIVINS,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 0923088, HONORABLE TOM BLACKWELL, JUDGE PRESIDING
 


PER CURIAM

	This is an appeal from a judgment of conviction for attempted burglary of a
habitation.  Punishment was assessed at confinement for 10 years.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


[Before Justices Powers, Kidd and B. A. Smith]
Dismissed on Appellant's Motion
Filed:  May 19, 1993
[Do Not Publish]